Exhibit 10.2
 
CONTINUING GUARANTY




TO:  WELLS FARGO BANK, NATIONAL ASSOCIATION
DATED:  as of June 24, 2013


1.                         GUARANTY; DEFINITIONS.  In consideration of any
credit or other financial accommodation heretofore, now or hereafter extended or
made to THE INTERNATIONAL METALS RECLAMATION COMPANY, INC. ("Borrower") by WELLS
FARGO BANK, NATIONAL ASSOCIATION ("Bank"), and for other valuable consideration,
the undersigned, HORSEHEAD HOLDING CORP. ("Guarantor"), unconditionally
guarantees and promises to pay to Bank, or order, on demand in lawful money of
the United States of America and in immediately available funds, any and all
Indebtedness of any of the Borrower to Bank.  The term "Indebtedness" is used
herein in its most comprehensive sense and includes any and all advances, debts,
obligations and liabilities of Borrower, heretofore, now or hereafter made,
incurred or created, whether voluntary or involuntary and however arising,
whether due or not due, absolute or contingent, liquidated or unliquidated,
determined or undetermined, including under any swap, derivative, foreign
exchange, hedge, deposit, treasury management or other similar transaction or
arrangement, and whether the Borrower may be liable individually or jointly with
others, or whether recovery upon such Indebtedness may be or hereafter becomes
unenforceable.  This Guaranty is a guaranty of payment and not
collection.  Guarantor agrees that this Guaranty may be enforced by Bank without
the necessity at any time of resorting to or exhausting any other security or
collateral now or thereafter securing the Indebtedness or otherwise, and
Guarantor hereby waives the right to require Bank to proceed against any other
guarantors or to require the Bank to pursue any other remedy or enforce any
other right.  Capitalized terms used in this Continuing Guaranty which are
defined in that certain Credit Agreement of even date herewith between the Bank
and the Borrower (the "Credit Agreement") have the meanings assigned to them in
the Credit Agreement unless otherwise expressly defined in this Continuing
Guaranty.


2.                         MAXIMUM LIABILITY; SUCCESSIVE TRANSACTIONS;
REVOCATION; OBLIGATION UNDER OTHER GUARANTIES.  This is a continuing guaranty
and all rights, powers and remedies hereunder shall apply to all past, present
and future Indebtedness of Borrower to Bank, including that arising under
successive transactions which shall either continue the Indebtedness, increase
or decrease it, or from time to time create new Indebtedness after all or any
prior Indebtedness has been satisfied, and notwithstanding the death,
incapacity, dissolution, liquidation or bankruptcy of Borrower or Guarantor or
any other event or proceeding affecting Borrower or Guarantor.  This Guaranty
shall not apply to any new Indebtedness created after actual receipt by Bank of
written notice of its revocation as to such new Indebtedness; provided, however,
that loans or advances made by Bank to the Borrower after revocation under
commitments existing prior to receipt by Bank of such revocation, and
extensions, renewals or modifications, of any kind, of Indebtedness incurred by
the Borrower or committed by Bank prior to receipt by Bank of such revocation,
shall not be considered new Indebtedness.  Any such notice must be sent to Bank
by registered U.S. mail, postage prepaid, addressed to its office at Four
Gateway Center, 444 Liberty Avenue, Suite 1400, Pittsburgh, PA 15222, or at such
other address as Bank shall from time to time designate.  Any payment by
Guarantor shall not reduce Guarantor's maximum obligation hereunder unless
written notice to that effect is actually received by Bank at or prior to the
time of such payment.  The obligations of Guarantor hereunder shall be in
addition to any obligations of Guarantor under any other guaranties of any
liabilities or obligations of the Borrower or any other persons heretofore or
hereafter given to Bank unless said other guaranties are expressly modified or
revoked in writing; and this Guaranty shall not, unless expressly herein
provided, affect or invalidate any such other guaranties.
 
 
 

--------------------------------------------------------------------------------

 

        3.       OBLIGATIONS JOINT AND SEVERAL; SEPARATE ACTIONS; WAIVER OF
STATUTE OF LIMITATIONS; REINSTATEMENT OF LIABILITY.  The obligations hereunder
are joint and several and independent of the obligations of Borrower, and a
separate action or actions may be brought and prosecuted against Guarantor
whether action is brought against the Borrower or any other person, or whether
the Borrower or any other person is joined in any such action or
actions.  Guarantor acknowledges that this Guaranty is absolute and
unconditional, there are no conditions precedent to the effectiveness of this
Guaranty, and this Guaranty is in full force and effect and is binding on
Guarantor as of the date written below, regardless of whether Bank obtains
collateral or any guaranties from others or takes any other action contemplated
by Guarantor.  To the extent permitted by applicable law, Guarantor waives the
benefit of any statute of limitations affecting Guarantor's liability hereunder
or the enforcement thereof, and Guarantor agrees that any payment of any
Indebtedness or other act which shall toll any statute of limitations applicable
thereto shall similarly operate to toll such statute of limitations applicable
to Guarantor's liability hereunder.  The liability of Guarantor hereunder shall
be reinstated and revived and the rights of Bank shall continue if and to the
extent for any reason any amount at any time paid on account of any Indebtedness
guaranteed hereby is rescinded or must otherwise be restored by Bank, whether as
a result of any proceedings in bankruptcy or reorganization or otherwise, all as
though such amount had not been paid.  The determination as to whether any
amount so paid must be rescinded or restored shall be made by Bank in its sole
discretion; provided however, that if Bank chooses to contest any such matter at
the request of Guarantor, Guarantor agrees to indemnify and hold Bank harmless
from and against all costs and expenses, including reasonable attorneys' fees,
expended or incurred by Bank in connection therewith, including without
limitation, in any litigation with respect thereto.

        4.       AUTHORIZATIONS TO BANK.  Guarantor authorizes Bank either
before or after revocation hereof, without notice to or demand on Guarantor, and
without affecting Guarantor's liability hereunder, from time to time to:  (a)
alter, compromise, renew, extend, accelerate or otherwise change the time for
payment of, or otherwise change the terms of the Indebtedness or any portion
thereof, including increase or decrease of the rate of interest thereon; (b)
take and hold security of the Borrower and/or security granted by any other
person or entity for the payment of this Guaranty or the Indebtedness or any
portion thereof, and exchange, enforce, waive, subordinate or release any such
security; (c) apply any security and direct the order or manner of sale thereof,
including without limitation, a non-judicial sale permitted by the terms of the
controlling security agreement, mortgage or deed of trust, as Bank in its
discretion may determine; (d) release or substitute any one or more of the
endorsers or any other guarantors of the Indebtedness (if any), or any portion
thereof, or any other party thereto; and (e) apply payments received by Bank
from the Borrower to any Indebtedness of the Borrower to Bank, in such order as
Bank shall determine in its sole discretion, whether or not such Indebtedness is
covered by this Guaranty, and Guarantor hereby waives any provision of law
regarding application of payments which specifies otherwise.  Bank may without
notice assign this Guaranty in whole or in part.  Upon Bank's request, Guarantor
agrees to provide to Bank copies of Guarantor's financial statements.

        5.       REPRESENTATIONS, WARRANTIES AND COVENANTS.  Guarantor
represents, warrants and covenants to Bank that: (a) this Guaranty is executed
at Borrower' request; (b) Guarantor shall not, without Bank’s prior written
consent, sell, assign, transfer or otherwise dispose of all or a substantial or
material part of Guarantor’s assets, other than in the ordinary course of the
Guarantor’s business, if such sale, assignment, transfer and/or disposal could
be reasonably expected to have a material adverse effect upon the Guarantor’s
ability to perform its obligations under this Agreement; (c) Bank has made no
representation to Guarantor as to the creditworthiness of the Borrower; and (d)
Guarantor has established adequate means of obtaining from the Borrower on a
continuing basis financial and other information pertaining to Borrower'
financial condition.  Guarantor agrees to keep itself adequately informed from
such means of any facts, events or circumstances which might in any way affect
Guarantor’s risks hereunder, and Guarantor further agrees that Bank shall have
no obligation to disclose to Guarantor any information or material about the
Borrower which is acquired by Bank in any manner.
 
 
2

--------------------------------------------------------------------------------

 

        6.       GUARANTOR'S WAIVERS.


(a)           Guarantor waives any right to require Bank to: (i) proceed against
the Borrower or any other person; (ii) marshal assets or proceed against or
exhaust any security held from the Borrower or any other person; (iii) give
notice of the terms, time and place of any public or private sale or other
disposition of personal property security held from the Borrower or any other
person; (iv) take any other action or pursue any other remedy in Bank's power;
or (v) make any presentment or demand for performance, or give any notice of
nonperformance, protest, notice of protest or notice of dishonor hereunder or in
connection with any obligations or evidences of indebtedness held by Bank as
security for or which constitute in whole or in part the Indebtedness guaranteed
hereunder, or in connection with the creation of new or additional Indebtedness.


(b)           Guarantor waives any defense to its obligations hereunder based
upon or arising by reason of: (i) any disability or other defense of the
Borrower or any other person; (ii) the cessation or limitation from any cause
whatsoever, other than payment in full, of the Indebtedness of the Borrower or
any other person; (iii) any lack of authority of any officer, director, partner,
agent or any other person acting or purporting to act on behalf of the Borrower
which is a corporation, partnership or other type of entity, or any defect in
the formation of the Borrower; (iv) the application by the Borrower of the
proceeds of any Indebtedness for purposes other than the purposes represented by
Borrower to, or intended or understood by, Bank or Guarantor; (v) any act or
omission by Bank which directly or indirectly results in or aids the discharge
of the Borrower or any portion of the Indebtedness by operation of law or
otherwise, or which in any way impairs or suspends any rights or remedies of
Bank against  the Borrower; (vi) any impairment of the value of any interest in
any security for the Indebtedness or any portion thereof, including without
limitation, the failure to obtain or maintain perfection or recordation of any
interest in any such security, the release of any such security without
substitution, and/or the failure to preserve the value of, or to comply with
applicable law in disposing of, any such security; (vii) any modification of the
Indebtedness, in any form whatsoever, including any modification made after
revocation hereof to any Indebtedness incurred prior to such revocation, and
including without limitation the renewal, extension, acceleration or other
change in time for payment of, or other change in the terms of, the Indebtedness
or any portion thereof, including increase or decrease of the rate of interest
thereon; or (viii) any requirement that Bank give any notice of acceptance of
this Guaranty.  Until all Indebtedness shall have been paid in full, Guarantor
shall have no right of subrogation, and Guarantor waives any right to enforce
any remedy which Bank now has or may hereafter have against the Borrower or any
other person, and waives any benefit of, or any right to participate in, any
security now or hereafter held by Bank.  Guarantor further waives all rights and
defenses Guarantor may have arising out of (A) any election of remedies by Bank,
even though that election of remedies, such as a non-judicial foreclosure with
respect to any security for any portion of the Indebtedness, destroys
Guarantor's rights of subrogation or Guarantor's rights to proceed against the
Borrower for reimbursement, or (B) any loss of rights Guarantor may suffer by
reason of any rights, powers or remedies of the Borrower in connection with any
anti-deficiency laws or any other laws limiting, qualifying or discharging
Borrower' Indebtedness, whether by operation of law or otherwise, including any
rights Guarantor may have to a fair market value hearing to determine the size
of a deficiency and any credit with respect to any deficiency following any
foreclosure sale or other disposition of any real property security for any
portion of the Indebtedness.
 
 
3

--------------------------------------------------------------------------------

 

        7.       BANK'S RIGHTS WITH RESPECT TO GUARANTOR'S PROPERTY IN BANK'S
POSSESSION.  In addition to all liens upon and rights of setoff against the
monies, securities or other property of Guarantor given to Bank by law, Bank
shall have a lien upon and, upon the occurrence of an Event of Default, and
after written notice to the Guarantor of such Event of Default and after a five
(5) day period where the Guarantor and Bank shall discuss such Event of Default,
Bank shall have a right of setoff against all monies, securities and other
property of Guarantor now or hereafter in the possession of or on deposit with
Bank, whether held in a general or special account or deposit or for safekeeping
or otherwise, and every such lien and right of setoff may be exercised without
demand upon or notice to Guarantor, provided, however, that after such written
notice, the Bank shall have the right to place a hold on, and not permit the
Guarantor, and Guarantor agrees that it shall not be permitted, to transfer
and/or withdraw, any such monies, securities or other property of Guarantor.  No
lien or right of setoff shall be deemed to have been waived by any act or
conduct on the part of Bank, or by any neglect to exercise such right of setoff
or to enforce such lien, or by any delay in so doing, and every right of setoff
and lien shall continue in full force and effect until such right of setoff or
lien is specifically waived or released by Bank in writing.

        8.       SUBORDINATION.  Any Indebtedness of the Borrower now or
hereafter held by Guarantor is hereby subordinated to the Indebtedness of
Borrower to Bank.  Such Indebtedness of Borrower to Guarantor is assigned to
Bank as security for this Guaranty and the Indebtedness and, if Bank requests,
shall be collected and received by Guarantor as trustee for Bank and paid over
to Bank on account of the Indebtedness of Borrower to Bank but without reducing
or affecting in any manner the liability of Guarantor under the other provisions
of this Guaranty.  Any notes or other written instruments now or hereafter
evidencing such Indebtedness of the Borrower to Guarantor shall be marked with a
legend that the same is subject to this Guaranty and, if Bank so requests, shall
be delivered to Bank.  Bank is hereby authorized in the name of Guarantor from
time to time to file financing statements and continuation statements and
execute such other documents and take such other action as Bank deems necessary
or appropriate to perfect, preserve and enforce its rights hereunder.  The
foregoing notwithstanding, the provisions of this Section 8 are subject to the
INMETCO Intercreditor Agreement.

        9.       REMEDIES; NO WAIVER.  All rights, powers and remedies of Bank
hereunder are cumulative.  No delay, failure or discontinuance of Bank in
exercising any right, power or remedy hereunder shall affect or operate as a
waiver of such right, power or remedy; nor shall any single or partial exercise
of any such right, power or remedy preclude, waive or otherwise affect any other
or further exercise thereof or the exercise of any other right, power or
remedy.  Any waiver, permit, consent or approval of any kind by Bank of any
breach of this Guaranty, or any such waiver of any provisions or conditions
hereof, must be in writing and shall be effective only to the extent set forth
in writing.
 
 
4

--------------------------------------------------------------------------------

 

        10.                      COSTS, EXPENSES AND ATTORNEYS' FEES.  Guarantor
shall pay to Bank immediately upon demand the full amount of all payments,
advances, charges, costs and expenses, including reasonable attorneys' fees (to
include outside counsel fees and all allocated costs of Bank's in-house
counsel), expended or incurred by Bank in connection with the enforcement of any
of Bank's rights, powers or remedies and/or the collection of any amounts which
become due to Bank under this Guaranty, and the prosecution or defense of any
action in any way related to this Guaranty, whether incurred at the trial or
appellate level, in an arbitration proceeding or otherwise, and including any of
the foregoing incurred in connection with any bankruptcy proceeding (including
without limitation, any adversary proceeding, contested matter or motion brought
by Bank or any other person) relating to Guarantor or any other person or
entity.  All of the foregoing shall be paid by Guarantor with interest from the
date of demand until paid in full at a rate per annum equal to the default rate
of interest set forth in the Note.

        11.                      SUCCESSORS; ASSIGNMENT.  This Guaranty shall be
binding upon and inure to the benefit of the heirs, executors, administrators,
legal representatives, successors and assigns of the parties; provided however,
that Guarantor may not assign or transfer any of its interests or rights
hereunder without Bank's prior written consent.  Guarantor acknowledges that
Bank has the right to sell, assign, transfer, negotiate or grant participations
in all or any part of, or any interest in, any Indebtedness of Borrower to Bank
and any obligations with respect thereto, including this Guaranty.  In
connection therewith, Bank may disclose all documents and information which Bank
now has or hereafter acquires relating to Guarantor and/or this Guaranty,
whether furnished by Borrower, Guarantor or otherwise.  Guarantor further agrees
that Bank may disclose such documents and information to Borrower.

        12.                      AMENDMENT.  This Guaranty may be amended or
modified only in writing signed by Bank and Guarantor.

        13.                      APPLICATION OF SINGULAR AND PLURAL.  In all
cases where there is but a single Borrower, then all words used herein in the
plural shall be deemed to have been used in the singular where the context and
construction so require; and when there is more than one Borrower named herein,
or when this Guaranty is executed by more than one Guarantor, the word
"Borrower" and the word "Guarantor" respectively shall mean all or any one or
more of them as the context requires.

        14.                      UNDERSTANDING WITH RESPECT TO WAIVERS;
SEVERABILITY OF PROVISIONS.  Guarantor warrants and agrees that each of the
waivers set forth herein is made with Guarantor's full knowledge of its
significance and consequences, and that under the circumstances, the waivers are
reasonable and not contrary to public policy or law.  If any waiver or other
provision of this Guaranty shall be held to be prohibited by or invalid under
applicable public policy or law, such waiver or other provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such waiver or other provision or any remaining
provisions of this Guaranty.

        15.                      GOVERNING LAW.  This Guaranty shall be governed
by and construed in accordance with the laws of the Commonwealth of
Pennsylvania.
 
        16.                      ARBITRATION.
 
 
5

--------------------------------------------------------------------------------

 


(a)           Arbitration.  The parties hereto agree, upon demand by any party,
to submit to binding arbitration all claims, disputes and controversies between
or among them (and their respective employees, officers, directors, attorneys,
and other agents), whether in tort, contract or otherwise, in any way arising
out of or relating to this Guaranty and its negotiation, execution,
collateralization, administration, repayment, modification, extension,
substitution, formation, inducement, enforcement, default or termination,
provided, however, that nothing herein shall preclude or limit the Bank's right
to confess judgment pursuant to a warrant of attorney provision set forth in any
document related to the Indebtedness, including, without limitation, this
Guaranty; and provided, further, that no party shall have the right to demand
binding arbitration of any claim, dispute or controversy seeking to (i)
strike-off or open a judgment obtained by confession pursuant to a warrant of
attorney contained in any document related to the Indebtedness, including,
without limitation, this Guaranty, (ii) challenge the waiver of a right to prior
notice and a hearing before judgment is entered, or after judgment is entered,
but before execution upon the judgment, which such claims, disputes or
controversies shall be commenced and prosecuted in accordance with the
procedures set forth, and in the forum specified by, Rules 2950 through and
including Rule 2986 of the Pennsylvania Rules of Civil Procedure or any such
other applicable federal or state law.


(b)           Governing Rules.  Any arbitration proceeding will (i) proceed in a
location in Pittsburgh, Pennsylvania selected by the American Arbitration
Association (“AAA”); (ii) be governed by the Federal Arbitration Act (Title 9 of
the United States Code), notwithstanding any conflicting choice of law provision
in any of the documents between the parties; and (iii) be conducted by the AAA,
or such other administrator as the parties shall mutually agree upon, in
accordance with the AAA’s commercial dispute resolution procedures, unless the
claim or counterclaim is at least $1,000,000.00 exclusive of claimed interest,
arbitration fees and costs in which case the arbitration shall be conducted in
accordance with the AAA’s optional procedures for large, complex commercial
disputes (the commercial dispute resolution procedures or the optional
procedures for large, complex commercial disputes to be referred to herein, as
applicable, as the “Rules”).  If there is any inconsistency between the terms
hereof and the Rules, the terms and procedures set forth herein shall
control.  Any party who fails or refuses to submit to arbitration following a
demand by any other party shall bear all costs and expenses incurred by such
other party in compelling arbitration of any dispute.  Nothing contained herein
shall be deemed to be a waiver by any party that is a bank of the protections
afforded to it under 12 U.S.C. §91 or any similar applicable state law.


(c)           No Waiver of Provisional Remedies, Self-Help and Foreclosure.  The
arbitration requirement does not limit the right of any party to (i) foreclose
against real or personal property collateral; (ii) exercise self-help remedies
relating to collateral or proceeds of collateral such as setoff or repossession;
or (iii) obtain provisional or ancillary remedies such as replevin, injunctive
relief, attachment or the appointment of a receiver, before during or after the
pendency of any arbitration proceeding.  This exclusion does not constitute a
waiver of the right or obligation of any party to submit any dispute to
arbitration or reference hereunder, including those arising from the exercise of
the actions detailed in sections (i), (ii) and (iii) of this paragraph.


(d)           Arbitrator Qualifications and Powers.  Any arbitration proceeding
in which the amount in controversy is $5,000,000.00 or less will be decided by a
single arbitrator selected according to the Rules, and who shall not render an
award of greater than $5,000,000.00.  Any dispute in which the amount in
controversy exceeds $5,000,000.00 shall be decided by majority vote of a panel
of three arbitrators; provided however, that all three arbitrators must actively
participate in all hearings and deliberations.  The arbitrator will be a neutral
attorney licensed in the Commonwealth of Pennsylvania or a neutral retired judge
of the state or federal judiciary of Pennsylvania, in either case with a minimum
of ten years experience in the substantive law applicable to the subject matter
of the dispute to be arbitrated.  The arbitrator will determine whether or not
an issue is arbitratable and will give effect to the statutes of limitation in
determining any claim.  In any arbitration proceeding the arbitrator will decide
(by documents only or with a hearing at the arbitrator's discretion) any
pre-hearing motions which are similar to motions to dismiss for failure to state
a claim or motions for summary adjudication.  The arbitrator shall resolve all
disputes in accordance with the substantive law of the Commonwealth of
Pennsylvania and may grant any remedy or relief that a court of such state could
order or grant within the scope hereof and such ancillary relief as is necessary
to make effective any award.  The arbitrator shall also have the power to award
recovery of all costs and fees, to impose sanctions and to take such other
action as the arbitrator deems necessary to the same extent a judge could
pursuant to the Federal Rules of Civil Procedure, the Pennsylvania Rules of
Civil Procedure or other applicable law.  Judgment upon the award rendered by
the arbitrator may be entered in any court having jurisdiction.  The institution
and maintenance of an action for judicial relief or pursuit of a provisional or
ancillary remedy shall not constitute a waiver of the right of any party,
including the plaintiff, to submit the controversy or claim to arbitration if
any other party contests such action for judicial relief.


 
6

--------------------------------------------------------------------------------

 
 
(e)           Discovery.  In any arbitration proceeding, discovery will be
permitted in accordance with the Rules.  All discovery shall be expressly
limited to matters directly relevant to the dispute being arbitrated and must be
completed no later than 20 days before the hearing date.  Any requests for an
extension of the discovery periods, or any discovery disputes, will be subject
to final determination by the arbitrator upon a showing that the request for
discovery is essential for the party's presentation and that no alternative
means for obtaining information is available.


(f)           Class Proceedings and Consolidations.  No party hereto shall be
entitled to join or consolidate disputes by or against others in any
arbitration, except parties who have executed this Guaranty or any other
contract, instrument or document relating to any Indebtedness, or to include in
any arbitration any dispute as a representative or member of a class, or to act
in any arbitration in the interest of the general public or in a private
attorney general capacity.


(g)           Payment Of Arbitration Costs And Fees.  The arbitrator shall award
all costs and expenses of the arbitration proceeding.


(h)           Miscellaneous.  To the maximum extent practicable, the AAA, the
arbitrators and the parties shall take all action required to conclude any
arbitration proceeding within 180 days of the filing of the dispute with the
AAA.  No arbitrator or other party to an arbitration proceeding may disclose the
existence, content or results thereof, except for disclosures of information by
a party required in the ordinary course of its business or by applicable law or
regulation.  If more than one agreement for arbitration by or between the
parties potentially applies to a dispute, the arbitration provision most
directly related to the documents between the parties or the subject matter of
the dispute shall control.  This arbitration provision shall survive
termination, amendment or expiration of any of the documents or any relationship
between the parties.
 
17.           WARRANT OF ATTORNEY TO CONFESS JUDGMENT.  GUARANTOR HEREBY
IRREVOCABLY AUTHORIZES AND EMPOWERS THE PROTHONOTARY, ANY ATTORNEY OR ANY CLERK
OF ANY COURT OF RECORD, FOLLOWING THE OCCURRENCE OF AN EVENT OF DEFAULT, TO
APPEAR FOR AND CONFESS JUDGMENT AGAINST GUARANTOR FOR SUCH SUMS AS ARE DUE
AND/OR MAY BECOME DUE UNDER THIS GUARANTY, WITH OR WITHOUT DECLARATION, WITH
COSTS OF SUIT, WITHOUT STAY OF EXECUTION AND WITH AN AMOUNT EQUAL TO 10% OF THE
AMOUNT OF SUCH JUDGMENT BUT NOT LESS THAN $10,000 ADDED FOR ATTORNEYS'
COLLECTION FEES.  TO THE EXTENT PERMITTED BY LAW, OTHER THAN MANIFEST ERROR,
GUARANTOR RELEASES ALL ERRORS IN SUCH PROCEEDINGS.  IF A COPY OF THIS GUARANTY,
VERIFIED BY AFFIDAVIT BY OR ON BEHALF OF THE HOLDER OF THIS GUARANTY SHALL HAVE
BEEN FILED IN SUCH ACTION, IT SHALL NOT BE NECESSARY TO FILE THE ORIGINAL
GUARANTY AS A WARRANT OF ATTORNEY.  THE AUTHORITY AND POWER TO APPEAR FOR AND
CONFESS JUDGMENT AGAINST GUARANTOR SHALL NOT BE EXHAUSTED BY THE INITIAL
EXERCISE THEREOF AND MAY BE EXERCISED AS OFTEN AS THE HOLDER SHALL FIND IT
NECESSARY AND DESIRABLE AND THIS GUARANTY OR A COPY THEREOF SHALL BE A
SUFFICIENT WARRANT THEREFOR.  THE HOLDER HEREOF MAY CONFESS ONE OR MORE
JUDGMENTS IN THE SAME OR DIFFERENT JURISDICTIONS FOR ALL OR ANY PART OF THE
AMOUNT OWING HEREUNDER, WITHOUT REGARD TO WHETHER JUDGMENT HAS THERETOFORE BEEN
CONFESSED ON MORE THAN ONE OCCASION FOR THE SAME AMOUNT.  IN THE EVENT ANY
JUDGMENT CONFESSED AGAINST GUARANTOR HEREUNDER IS STRICKEN OR OPENED UPON
APPLICATION BY OR ON GUARANTOR’S BEHALF FOR ANY REASON, THE HOLDER IS HEREBY
AUTHORIZED AND EMPOWERED TO AGAIN APPEAR FOR AND CONFESS JUDGMENT AGAINST
GUARANTOR FOR ANY PART OR ALL OF THE AMOUNTS OWING HEREUNDER, AS PROVIDED FOR
HEREIN, IF DOING SO WILL CURE ANY ERRORS OR DEFECTS IN SUCH PRIOR PROCEEDINGS.




[SIGNATURE PAGE FOLLOWS]


 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned Guarantor, intending to be legally bound
hereby, has executed this Continuing Guaranty as of the date first written
above.
 

GUARANTOR:                   HORSEHEAD HOLDING CORP.                  
/s/ Robert D. Scherich
   
 
 
Robert D. Scherich, Chief Financial Officer
   
 
 
 
   
 
 





 
[Signature Page to Continuing Guaranty]
 
 
8